OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/12/2015                                                    COA No. 02-13-00064-CR
ATKINS, ARCHIE                    Tr. Ct. No. 1287535R                      PD-0170-15
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until April 15, 2015. The
time for filing the petition for discretionary review has expired.
                                                                     Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *